Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
While a correction officer was attempting to frisk petitioner with a handheld metal detector, petitioner kept moving his head and ignored the officer’s directive to stop, ultimately falling to the floor. As a result, he was charged in a misbehavior report with refusing a direct order and failing to comply with frisk procedures. He was found guilty of these charges at the conclusion of a tier III disciplinary hearing and the determination was affirmed on administrative appeal. This CPLR article 78 proceeding ensued.
We confirm. Substantial evidence, consisting of the misbehavior report and videotape of the incident, supports the determination of guilt (see Matter of Brown v Goord, 9 AD3d 646, 647 [2004], lv denied 3 NY3d 612 [2004]; Matter of Montcrieft v Goord, 308 AD2d 648, 648 [2003]). Contrary to petitioner’s claim, the hearing was conducted in a timely manner as valid extensions, necessitated by petitioner’s request for documentation, were obtained within 14 days of the writing of the misbehavior report (see Matter of Farrell v Selsky, 32 AD3d 1103, 1104 [2006]; Matter of Cornwall v Goord, 284 AD2d 763, 764 [2001]). Petitioner’s remaining contentions are unpreserved for our review due to his failure to raise them at the hearing or in his administrative appeal.
Peters, J.P, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.